            Case 5:19-cr-40022-DDC Document 45 Filed 04/24/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                                  Case No. 19-40022-01-DDC
v.

ADRIAN LADEAN NASH (01),

          Defendant.


                                  MEMORANDUM AND ORDER

          This matter comes before the court on pro se1 prisoner Adrian Nash’s Motion for Home

Confinement (Doc. 42). The government has filed a Response (Doc. 44). For reasons explained

below, the court denies Mr. Nash’s motion.

     I.      Background

          On July 22, 2019, Mr. Nash entered a guilty plea to a Superseding Information (Doc. 20)

charging one count of possession of a firearm by a prohibited person in violation of 18 U.S.C.

§ 922(g)(1). See Docs. 22 & 23. The parties’ Fed. R. Crim. P. 11(c)(1)(C) plea agreement

proposed a term of no more than 36 months’ imprisonment, followed by two years of supervised

release. Doc. 23 at 3 (Plea Agreement ¶ 3). On December 16, 2019, during the sentencing

hearing, the court rejected this sentencing proposal. Doc. 34 at 1. Mr. Nash elected to leave his

guilty plea in place. Id. The court then sentenced him to 51 months’ imprisonment, followed by

two years of supervised release. Id.; Doc. 35 at 2–3.


1
         Because Mr. Nash proceeds pro se, the court construes his filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
            Case 5:19-cr-40022-DDC Document 45 Filed 04/24/20 Page 2 of 6




          Mr. Nash now seeks a sentence modification under the Coronavirus Aid, Relief and

Economic Security Act (“CARES Act”), Pub. L. No. 116-136 (enacted March 27, 2020) because

of the COVID-19 pandemic. Doc. 42 at 1. Specifically, he asks the court to permit him to serve

the remainder of his custody sentence in home confinement. Doc. 42 at 1. He asserts that his

life is endangered because of the pandemic, and that United States Attorney General William

Barr has issued “an order to the director of the Bureau of Prisons ordering the release of the

inmate population” because of the pandemic. Id.

   II.       Analysis

          The court first addresses Mr. Nash’s request under the CARES Act. The court then

considers his request under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A).

                 A. The CARES Act

          Before a prisoner’s release at the end of his custody sentence, the Director of the Bureau

of Prisons (“BOP”) may “place a prisoner in home confinement for the shorter of 10 percent of

the term of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). Given Mr.

Nash’s 51-month custody sentence, he is eligible for home confinement under this statute

sometime in 2023. But the recently-enacted CARES Act expands the BOP’s discretion in

ordering home confinement. It provides: “the Director of [BOP] may lengthen the maximum

amount of time for which the Director is authorized to place a prisoner in home confinement

under . . . [§] 3624(c)(2).” CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516

(2020).

          Mr. Nash seeks to serve the remainder of his custody sentence in home confinement

under this provision of the CARES Act. Doc. 42 at 1–2. The government responds that Mr.

Nash’s motion should be construed as a motion for compassionate release under 18 U.S.C.



                                                   2
         Case 5:19-cr-40022-DDC Document 45 Filed 04/24/20 Page 3 of 6




§ 3582(c)(1)(A) because the court lacks authority to order home confinement under the CARES

Act. Doc. 44 at 2–4.

       The court agrees with the government. The CARES Act authorizes the BOP—not

courts—to expand the use of home confinement. United States v. Read-Forbes, No. 12-20099-

01-KHV, 2020 WL 1888856, at *5 (D. Kan. Apr. 16, 2020) (“While the CARES Act gives the

BOP broad discretion to expand the use of home confinement during the COVID-19 pandemic,

the Court lacks jurisdiction to order home detention under this provision.”); United States v.

Boyles, No. 18-20092-JAR, 2020 WL 1819887, at *2 n.10 (D. Kan. Apr. 10, 2020) (explaining

that the CARES Act lengthens the duration that BOP’s director may place an inmate in home

confinement, and that this procedure is separate from the court’s jurisdiction to reduce a sentence

under the compassionate release statute, § 3582(c)(1)(A) (citing United States v. Perry, No. 18-

cr-00480-PAB, 2020 WL 1676773, at *2 n.2 (D. Colo. Apr. 3, 2020)).

       In sum, the court lacks jurisdiction to order home confinement under this CARES Act

provision. The court thus dismisses Mr. Nash’s request under the CARES Act and construes his

motion as one seeking relief under the compassionate release statute, § 3582(c)(1)(A).

               B. Compassionate Release

       For reasons explained below, the court also lacks jurisdiction to decide Mr. Nash’s

motion under § 3582(c)(1)(A) because he has failed to exhaust his administrative remedies.

                   1. Legal Standard

       “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’” United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v.

Blackwell, 81 F.3d 945, 947 (10th Cir. 1996)). The compassionate release statute, 18 U.S.C.



                                                  3
          Case 5:19-cr-40022-DDC Document 45 Filed 04/24/20 Page 4 of 6




§ 3582(c), permits a court to modify a term of imprisonment but only if certain exceptions apply.

Previously, these exceptions required the Bureau of Prisons to bring a motion on a defendant’s

behalf. But in 2018, the First Step Act modified the compassionate release statute, permitting a

defendant to bring his own motion for relief. First Step Act of 2018, Pub. L. No. 115-391, § A

603(b)(1), 132 Stat. 5194 (2018). After this amendment, a defendant may bring a motion for

compassionate release from custody, but only if he “has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). Unless the defendant meets this exhaustion

requirement, the court lacks jurisdiction to modify the sentence or grant relief. See United States

v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (noting that without an express statutory

authorization, a court lacks jurisdiction to modify a sentence).

        Assuming the statutory prerequisites are met, the court may grant relief under 18 U.S.C.

§ 3582(c)(1)(A) if (i) “extraordinary and compelling reasons” warrant a sentence reduction, or

(ii) “the defendant is at least 70 years of age, has served at least 30 years in prison, . . . and a

determination has been made by the Director of the Bureau of Prisons that the defendant is not a

danger to the safety of any other person or the community . . . .”

                    2. Analysis

        Mr. Nash seeks to spend the remainder of his 51-month custody sentence in home

confinement because of the COVID-19 pandemic. Doc. 42 at 1. According to Mr. Nash, he has

“attempted to use the remedies of [BOP]” by asking the warden for home confinement, but staff

have informed him that “all requests are not being looked into.” Id. The government contends




                                                    4
          Case 5:19-cr-40022-DDC Document 45 Filed 04/24/20 Page 5 of 6




that the court lacks jurisdiction to consider Mr. Nash’s motion because he had failed to exhaust

his administrative remedies as 18 U.S.C. § 3582(c)(1)(A) requires. Doc. 44 at 5.

       The court again agrees with the government. Mr. Nash has not shown that he has “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion”

on his behalf or that 30 days have elapsed since he submitted a request for a motion to the

warden. 18 U.S.C. § 3582(c)(1)(A). Mr. Nash asserts that he has “attempted to use the remedies

of the [BOP]” by asking the warden for home confinement. Doc. 42 at 1. But he provides no

evidence of his request to the warden for compassionate release, the date when he made it, or the

warden’s decision. Boyles, 2020 WL 1819887, at *2. Without evidence showing that Mr. Nash

has exhausted his administrative remedies—i.e., he asked the warden for compassionate release

and exhausted the administrative appeal process, or that more than 30 days have passed since he

submitted his request to the warden—the court lacks jurisdiction to decide Mr. Nash’s motion

under § 3582(c)(1)(A). Boyles, 2020 WL 1819887, at *2 (holding that a district court is without

statutory authority to consider a motion for compassionate release when a defendant has failed to

properly exhaust administrative remedies); see also United States v. Raia, 954 F.3d 594 (3d Cir.

2020) (holding that defendant’s failure to exhaust administrative remedies “present[ed] a glaring

roadblock foreclosing compassionate release” under § 3582(c)(1)(A)).

       The court thus dismisses Mr. Nash’s motion (Doc. 42) for lack of jurisdiction. See

Johnson, 766 F. App’x at 651 (noting that when a court lacked statutory authority to modify a

sentence, it “should have dismissed the motion for lack of jurisdiction”); see also White, 765

F.3d at 1250 (holding that “dismissal for lack of jurisdiction rather than denial on the merits is

the appropriate disposition of” a § 3582 motion where defendant failed to meet a statutory

exception).



                                                  5
         Case 5:19-cr-40022-DDC Document 45 Filed 04/24/20 Page 6 of 6




       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Nash’s Motion for

Home Confinement (Doc. 42) is dismissed for lack of jurisdiction.

       IT IS SO ORDERED.

       Dated this 24th day of April, 2020, at Kansas City, Kansas.

                                                   s/ Daniel D. Crabtree
                                                   Daniel D. Crabtree
                                                   United States District Judge




                                               6
